DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 18-25, in the reply filed on 09-06-22 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 18-20 and 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al. (US20160212881).
	Re Claim 18, Saito show and disclose
A method for making an electronic module to be mounted within a chassis, the method comprising: 
mounting a plurality of heat-generating electronic components (18A-C, fig. 1 and 3) on a printed circuit substrate (16, fig. 1 and 3); 
mounting a heat sink body (24, fig. 1) to the printed circuit substrate, the heat sink body having opposing ends and opposing side edges extending between the opposing ends (fig. 1), the heat sink body having a plurality of heat pipe receiving passageways (opening 58, fig. fig. 1-2) extending therethrough between opposing side edges and overlying corresponding ones of the heat-generating components; and removably fastening a respective passive heat pipe extending within each heat pipe receiving passageway (heat pipe 32 inserted in the opening 58, fig. 1, 12 and 16; the heat pipe 32 is movable relative to the heat sink 20, [0047]).
	Re Claim19, Saito show and disclose
The method according to claim 18, wherein each of the heat-receiving passageways is continuous so that each passive heat pipe is concealed within the heat sink body (fig. 1, 12 and 16).
Re Claim 20, Saito show and disclose
The method according to claim 18, comprising forming a plurality of weight relief recesses (recesses of heatsink fin body, fig. 1) in the heat sink body between adjacent heat pipe receiving passageways.
Re Claim 23, Saito show and disclose
The method according to claim 18, comprising applying a thermal interface material (a material having thermal conductivity and elasticity, [0078]) and between each passive heat pipe and the respective heat pipe receiving passageway (88, fig. 12-13).
Re Claim 24, Saito show and disclose
The method according to claim 18, wherein removably fastening the respective passive heat pipe includes attaching a fastener (28A-C with 38, fig. 1 and 3) to an end of each passive heat pipe (one end of pipe 32, fig. 1 and 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita, as applied to claims 8 and 9 above, in view of Ghioni et al. (US20170235349).
Re Claims 22 and 25, Saito show and disclose
The method according to claim 18, 
Saito does not disclose
comprising 3D printing the heat sink body; comprising 3D printing each passive heat pipe.
Ghioni teaches a device wherein
3D printing the heat sink body and heat pipe ([0018]).
Therefore, it would have been obvious to one having ordinary skill in the art to use the 3D printing to form the heatsink and heat pipe as taught by Ghioni in the electronic device of Saito, in order to have variety design choice of the way to form the heatsink and heat pipe for the electronic device; and since by using 3D printing to form a mechanically shaped thing is well-known in the art, and it is nor an invention of the application at all.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 21 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
 wherein each heat pipe receiving passageway includes a threaded end portion; and wherein removably fastening comprises removably fastening each passive heat pipe with a mating threaded end to the threaded end portion of a corresponding heat pipe receiving passageway.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said claim 21 and all claims dependent thereof patentable over art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20030128512 US-20040252502 US-5598320 US-10736235 US-20050083660 US-20040264142 US-20060109631 US-20070165374 US-7764500 US-20070236885 US-20070263357 US-20080035311 US-20080121370 US-7661466 US-20080123295 US-20080174952 US-20080198554 US-20090046464 US-7976188 US-20090154105 US-20190269035 US-20190014689 US-20180254237 US-10721838 US-20170208706 US-20160284624 US-20160262290 US-20140078678 US-10238043 US-20140063731 US-20130155611 US-20110194578 US-20110182033 US-20110110042 US-20110075360 US-20100282443 US-20100264800 US-20100259897 US-20100206522 US-20100002394 US-20090321050 US-20090321054 US-20090159252 US-20090151895 US-20150219400 US-20140301067 US-20090147522 US-20080101027 US-20170105313.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848